           Case 1:19-cr-00318-JMF Document 130 Filed 08/21/20 Page 1 of 2



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                  WRITER’S DIRECT DIAL NO.
                                                                                                            (212) 849-7140

                                                                                                WRITER’S EMAIL ADDRESS
                                                                                      marcgreenwald@quinnemanuel.com


August 21, 2020


VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     United States v. Ashu, 19 Cr. 318 (JMF)

Dear Judge Furman:

       We are counsel to Defendant Cyril Ashu and write respectfully to request that the Court
extend Mr. Ashu’s bail for an additional period of 45 days, until Thursday, October 15, 2020.

       Since Mr. Ashu was released on April 2, 2020 with a surrender date of June 1, he has
complied with all conditions and has been supervised without incident by the Pre-Trial Services
agency in the Northern District of Georgia. Mr. Ashu previously requested and was granted two
extensions of bail with the Government’s consent. Dkts. 102 and 109. Mr. Ashu has found a job
approved by Pre-Trial Services, in accordance with the Court’s order. Dkt. 109. Mr. Ashu is
presently due to surrender on August 31. Id.

        Mr. Ashu was released “in light of the dire circumstances presented by COVID-19.” Dkt.
90. COVID-19 continues to threaten New York City and its immediate environs, and interstate
travel remains hazardous. We respectfully submit that the “compelling reasons” for Mr. Ashu’s
release have not changed and – on consent of the Government, with whom we have conferred –
we request that the deadline for Mr. Ashu’s surrender be extended by another 45 days, to October
15, 2020.




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
            Case 1:19-cr-00318-JMF Document 130 Filed 08/21/20 Page 2 of 2




Respectfully,

/s/ Marc Greenwald

Marc Greenwald
cc: AUSAs Olga Zverovich and Jarrod Schaeffer (via ECF)




          Application GRANTED. The Clerk of Court is directed to terminate ECF No. 129.

                                            SO ORDERED.




                                             August
                                             August 21, 2020




09213-00001/12295518.1                         2
